Citation Nr: 0834141	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Newark, New Jersey.  The 
transcript of that hearing is of record.


FINDING OF FACT

For the entire time on appeal, the veteran's lumbar spine 
disability has been manifested by pain and some limitation of 
motion, however, ankylosis and incapacitating episodes of 
intervertebral disc disease have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In order to warrant a higher rating, the evidence must show 
the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);

Under Note 1, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  

First, the evidence does not support a higher rating based on 
unfavorable ankylosis.  Specifically, in the most recent VA 
examination, range of motion was reported as 35 degrees of 
flexion (90 is anatomically normal), 20 degrees of extension 
(30 is normal), 20 degrees of lateral bending bilaterally (30 
is normal), and 20 degrees of rotation bilaterally (30 
degrees is normal), all with pain at the end of motion.   

While limitation of motion was shown, particularly in 
flexion, the evidence does not show that the veteran's spine 
was frozen in a fixed position.  Even considering his 
subjective complaints of pain at the ends of motion, the 
evidence does not warrant a higher rating under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, the examiner specifically reported that repetitive 
motion did not increase the level of pain or diminish the 
range of motion findings.  Moreover, the veteran underwent an 
MRI in June 2008 which showed narrowing but did not report 
ankylosis.  Therefore, there is no basis for a higher rating 
based on ankylosis of the spine.

Next, a 60 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  At his 
hearing in June 2008, he stated that he self treated his back 
pain with a electrical stimulation two to five times per week 
and ibuprofen approximately every four hours.  He was able to 
move around his home, where lived alone.  

Although he maintains that he must lie down with a heating 
pad, there is no indication that he has been ordered to 
bedrest by a physician, a threshold requirement for a higher 
rating.  In addition, the evidence does not show that the 
veteran had ever been hospitalized for intervertebral disc 
syndrome.  As such, the record does not support a higher than 
40 percent rating based on the number of incapacitating 
episodes  

Next, the Board will consider whether a separately evaluation 
is warranted for any associated neurological abnormality.  To 
that end, a the VA examination, the veteran reported tingling 
of the lower extremities but denied weakness.  Bowel and 
bladder functions were intact.  Neurological examination 
revealed no muscle atrophy, 5/5 muscle strength, sensation 
was intact except for "slight" impairment to light touch 
over the medial aspect of the left leg and foot, deep tendon 
reflexes were 1+, Babinski sign was negative, there was no 
ankle clonus and gait was normal without assistive devices.  

While the examiner diagnosed the veteran with left lumbar 
radiculopathy, his complaints of radiating pain are 
contemplated by the General Rating Formula.  Specifically, 
the regulations require that the Board rate the diseases of 
the spine "[w]ith or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease."  

As the veteran's neurological assessment is essentially 
normal, the Board finds that his complaints of radiating pain 
do not warrant a separate rating.  As no other associated 
objective neurological abnormalities have been identified, 
there is no basis for a separate rating at this time.

The Board has considered the veteran's statements as to his 
worsening disability.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the inconsistent evidence of record, the Board 
finds the objective medical findings, to be more probative 
than the statements of additional impairment due to pain.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); 
Cartright, 2 Vet. App. at 25 (interest may affect the 
credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

As noted above, the veteran is retired and not employed or 
seeking employment.  While he maintains that he lost jobs in 
the past because of his low back disability, there is no 
indication that it interferes with his employment beyond that 
which is contemplated by the current rating.  In addition, 
the evidence does not show that he has been hospitalized for 
his low back disability.  Therefore, the Board finds that 
referral for an extraschedular evaluation for his lumbar 
spine disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a disability rating of greater 
than 40 percent.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, he 
was provided with a letter curing this due process defect in 
May 2008.  

After receipt of that letter, the veteran was allowed 
sufficient time to respond to this notice with any additional 
evidence to support his claim.  Thereafter, the claim was 
readjudicated in a June 2008 supplemental statement of the 
case.  Based on this evidence, he can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony and correspondence.  Specifically,  he 
noted in his claim that he felt that his back condition was 
"getting worse," in that he felt radiating pain in his legs 
and that he could not remain in a seated position for long 
periods of time.  He also conveyed his awareness of his MRI 
results, and disputed that his back condition was age-
related.  

Finally, at his hearing, he again related how he must lie 
down periodically to lessen his back pain.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained the 
veteran's statements as to his present condition and also 
obtained private outpatient treatment records.  

Furthermore, the veteran was afforded a VA examination in 
October 2006 addressing the issue on appeal.  Additionally, 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in June 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)


ORDER

A rating in excess of 40 percent for lumbosacral sprain is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


